El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La acusación en este caso imputaba el ofrecer en venta leche adulterada para destinarla al consumo humano. La prueba directa y circunstancial tendió a demostrar el ofrecimiento de leche adulterada a distintas personas. Quizá hubiera sido mejor que la acusación hubiese imputado una o varias ventas, pero no se hizo objeción por este motivo.
El apelante- insiste en que la prueba no demuestra una venta. Empero, su propia declaración es al efecto de que él vendía leche para fines industriales y la otra prueba tendió a revelar entregas a otras personas.
Una venta con el objeto de fabricar dulces u otras confituras es una venta para el consumo humano.
La leche estaba adulterada. Cuando un inspector dice que la leche contiene 9 por ciento de agua, éste quiere decir en adición a su consistencia normal. Necesariamente toda leche contiene un tanto por ciento de agua mayor del nueve, al igual que todos los productos alimenticios. El caso está regido por el de El Pueblo de Puerto Rico v. Maldonado, 41 D.P.R. 28.
Se señala también como error el haberse admitido un documento suscrito por el acusado como recibo de una *7venta efectuada al inspector. Iíubo algún conflicto de prueba respecto a cuándo fué suscrito este recibo. La corte pudo resolver este conflicto, el cual tendía a demostrar una venta, pero creemos que también era prueba tendente a identificar la lecbe realmente vendida.

La sentencia debe ser confirmada.